UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4265



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JAMES EDWARD BLACKMON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (0:03-cr-01004-MJP-1)


Submitted:   September 3, 2008          Decided:   September 19, 2008


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. W. Walter Wilkins, United States
Attorney, William K. Witherspoon, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Edward Blackmon pled guilty pursuant to a plea

agreement to possession with intent to distribute fifty grams or

more of cocaine base, in violation of 21 U.S.C. § 841 (2000), and

was sentenced to life in prison.       Counsel for Blackmon has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

alleging that he has found no meritorious issues for appeal and

conceding that the district court complied with Fed. R. Crim. P. 11

when it accepted Blackmon’s guilty plea. Blackmon has filed pro se

supplemental opening and reply briefs claiming that his attorney

was ineffective, that his sentence should not have been enhanced

under 21 U.S.C. § 841(b)(1)(A) (2000), and that his conviction

violates the Sixth Amendment because the indictment to which he

pled guilty charged him with possession of fifty grams “or more” of

cocaine base.   The Government has filed a brief responding to

Blackmon’s pro se supplemental opening brief. Finding no error, we

affirm the district court’s judgment.

          In accordance with Anders, we have thoroughly reviewed

the record in this case and have found no meritorious issues for

appeal.   After a Fed. R. Crim. P. 11 hearing at which Blackmon

admitted his guilt and attested that his plea was knowing and

voluntary, the district court sentenced Blackmon to the statutory

minimum of life in prison based on prior convictions admitted to by

him in his plea agreement.   Because Blackmon did not dispute that


                                   2
he absconded for nearly three and a half years after entering his

guilty plea, thereby triggering the imposition of the enhanced

penalty pursuant to the terms of his plea agreement, his mandatory

life sentence was appropriate.       See United States v. Farrior, __

F.3d __, 2008 WL 2971779, at *10 (4th Cir. Aug. 5, 2008) (No.

07-4498)   (“A   statutorily    required    sentence       .    .    .   is   per   se

reasonable.”); see also Burgess v. United States, 128 S. Ct. 1572,

1577-80 (2008) (holding that a “felony drug offense” is “an offense

punishable by more than one year,” as defined in 21 U.S.C. §

802(44) (2000), regardless of whether the state of conviction

classified the particular offense as a misdemeanor or felony).

           Although     Blackmon   purports        to   have        withdrawn       his

ineffective assistance of counsel claim in his pro se supplemental

reply brief, we find that ineffective assistance is not apparent on

the record. See Strickland v. Washington, 466 U.S. 668, 694 (1984)

(holding that for an ineffective assistance of counsel claim to be

established, a defendant must show that but for counsel’s error,

the   outcome    of   his   proceedings    would    have       been      different).

Accordingly, should he wish to do so, Blackmon may raise his

ineffective assistance of counsel claims in a motion pursuant to 28

U.S.C. § 2255 (2000).

           We also conclude that Blackmon’s conviction does not

violate the Sixth Amendment because his indictment does not charge

a precise quantity of cocaine.      The relevant statute requires only


                                     3
50 grams to support a conviction.              See 21 U.S.C. § 841(b)(1)(A)

(2000). Blackmon’s indictment charged responsibility for “50 grams

or more” of cocaine base.            Greater specificity was not required

since Blackmon needed to admit responsibility for only 50 grams,

and he in fact stipulated to responsibility for 163 grams.

              Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Blackmon in writing of his

right to petition the Supreme Court of the United States for

further review. If Blackmon requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    motion       this   court    for   leave    to     withdraw     from

representation.        Counsel's motion must state that a copy thereof

was served on Blackmon. We dispense with oral argument because the

facts   and    legal    contentions     are   adequately      presented     in    the

materials     before    the    court   and    argument      would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                         4